Citation Nr: 0030667	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of expenses incurred by the veteran 
during unauthorized medical treatment at Comanche County 
Memorial Hospital in Lawton, Oklahoma, for the period from 
November 11, 1997, to November 17, 1997.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to October 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the Oklahoma City, 
Oklahoma, Department of Veterans Affairs Medical Center 
(VAMC), which denied the veteran's claim for reimbursement or 
payment by VA of expenses incurred during unauthorized 
medical treatment at Comanche County Memorial Hospital in 
Lawton, Oklahoma, for the period from November 11, 1997 to 
November 17, 1997.  


REMAND

The Board notes that on the veteran's substantive appeal of 
March 1999, he requested to be scheduled for a hearing before 
a traveling Board member at the Muskogee, Oklahoma, VA 
Regional Office (RO).  However, the requested hearing was not 
scheduled, and there is no indication in the record that the 
veteran has withdrawn his request.  

Accordingly, the case is REMANDED to the VAMC for the 
following:

The veteran should be scheduled in 
accordance with the docket number of 
this appeal for a hearing at the RO 
before a traveling member of the Board.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 





outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO or VAMC.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the VAMC.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


